EXHIBIT 10.04

ITTCORPORATION

2011 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of the 5th day of March, 2013, by
and between ITT Corporation (the “Company”) and [name] (the “Grantee”),
WITNESSETH:

WHEREAS, the Grantee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan (the “Plan”)) as an employee, and
in recognition of the Grantee’s valued services, the Company, through the
Compensation and Personnel Committee of its Board of Directors (the
“Committee”), desires to provide an inducement to remain in service of the
Company and as an incentive for increased efforts during such service pursuant
to the provisions of the Plan.

NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

 

1.

Grant of Restricted Stock Units. In accordance with, and subject to, the terms
and conditions of the Plan and this Agreement, the Company hereby confirms the
grant on March 5, 2013 (the “Grant Date”) to the Grantee of #,### Restricted
Stock Units. The Restricted Stock Units are notional units of measurement
denominated in Shares of common stock (i.e., one Restricted Stock Unit is
equivalent in value to one share of common stock).

The Restricted Stock Units represent an unfunded, unsecured right to receive
Cash payments equal to the Fair Market Value of such Shares (and dividend
equivalent payments pursuant Section 2(b) hereof) in the future if the
conditions set forth in the Plan and this Agreement are satisfied.

 

2.

Terms and Conditions. It is understood and agreed that the Restricted Stock
Units are subject to the following terms and conditions:

 

  (a)

Restrictions. Except as otherwise provided in the Plan and this Agreement,
neither this Award nor any Restricted Stock Units subject to this Award may be
sold, assigned, pledged, exchanged, transferred, hypothecated or encumbered,
other than to the Company as a result of forfeiture of the Restricted Stock
Units.

 

  (b)

Voting and Dividend Equivalent Rights. The Grantee shall not have any privileges
of a stockholder of the Company with respect to the Restricted Stock Units or
any Shares that may be delivered hereunder, including without limitation any
right to vote such Shares or to receive dividends, unless and until such Shares
are delivered upon vesting of the Restricted Stock Units. Dividend equivalents
shall be earned with respect to each Restricted Stock Unit that vests. The
amount of dividend equivalents earned with respect to each such Restricted Stock
Unit that vests shall be equal to the total dividends declared on a Share where
the record date of the dividend is between the Grant Date of this Award and the
date a cash payment equal to the Fair Market Value of a Share is

 

1



--------------------------------------------------------------------------------

 

paid upon vesting of the Restricted Stock Unit. Any dividend equivalents earned
shall be paid in cash to the Grantee when the Shares subject to the vested
Restricted Stock Units are issued. No dividend equivalents shall be earned or
paid with respect to any Restricted Stock Units that do not vest. Dividend
equivalents shall not accrue interest.

 

  (c)

Vesting of Restricted Stock Units and Payment. Subject to earlier vesting
pursuant to subsections 2(d) and 2(e) below, the Restricted Stock Units shall
vest (meaning the Period of Restriction shall lapse and the Restricted Stock
Units shall become free of the forfeiture provisions in this Agreement) on
March 5, 2016, provided the Grantee has been continuously employed by the
Company or an Affiliate on a full-time basis from the Grant Date through the
date the Restricted Stock Units vest. Except as provided in subsections 2(i)(i)
and 2(i)(ii) below, upon vesting of the Restricted Stock Units (including
vesting pursuant to subsections 2(d) or 2(e) below), the Company will deliver to
the Grantee (i) a cash amount equal to the Fair Market Value of such Shares,
with any fractional Shares resulting from proration pursuant to subsection
2(e)(ii) to be rounded to a cash amount equal to the Fair Market Value of the
nearest whole Share (with 0.5 to be rounded up) and (ii) an amount in cash
attributable to any dividend equivalents earned in accordance with subsection
2(b) above, less any Shares withheld in accordance with subsection 2(f) below.
For the avoidance of doubt, continuous employment of a Grantee by the Company or
an Affiliate for purposes of vesting in the Restricted Stock Units granted
hereunder shall include continuous employment with the Company for so long as
the Grantee continues working at such entity.

 

  (d)

Effect of Acceleration Event. The Restricted Stock Units shall vest in full upon
an Acceleration Event.

 

  (e)

Effect of Termination of Employment. If the Grantee’s employment with the
Company and its Affiliates is terminated for any reason and such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code and any related regulations or other effective guidance promulgated
thereunder (“Section 409A”), any Restricted Stock Units that are not vested at
the time of such separation from service shall be immediately forfeited except
as follows:

 

  (i)

Separation from Service due to Death or Disability. If the Grantee’s separation
from service is due to death or Disability (as defined below), the Restricted
Stock Units shall immediately become 100% vested as of such separation from
service. For purposes of this Agreement, the term “Disability” shall mean the
complete and permanent inability of the Grantee to perform all of his or her
duties under the terms of his or her employment, as determined by the Committee
upon the basis of such evidence, including independent medical reports and data,
as the Committee deems appropriate or necessary.

 

  (ii)

Separation from Service due to Retirement or Separation from Service by the
Company for Other than Cause. If the Grantee’s separation from service is due to
Retirement (as defined below) or an involuntary separation from service by the
Company (or an Affiliate, as the case may be) for other than cause (as
determined by the Committee), a prorated portion of the Restricted Stock Units
shall immediately vest as of such separation from service. For these purposes,

 

2



--------------------------------------------------------------------------------

  A.

the prorated portion of the Restricted Stock Units shall be determined by
multiplying the total number of Restricted Stock Units subject to this Award by
a fraction, the numerator of which is the number of full months during which the
Grantee has been continually employed since the Grant Date, together with any
period during which the Grantee is entitled to receive severance in the form of
salary continuation (not to exceed 36 in the aggregate), and the denominator of
which is 36 (for avoidance of doubt, the period during which the Grantee may
receive severance in the form of salary continuation or otherwise shall not
affect the determination of the date of the Grantee’s separation from service or
the date of delivery of any Shares or dividend equivalent payments); and

 

  B.

full months of employment shall be based on monthly anniversaries of the Grant
Date, not calendar months.

For purposes of this Agreement, the term “Retirement” shall mean any termination
of the Grantee’s employment after (A) the date the Grantee attains age 55 and
completes 10 or more years of Effective Service (as such term is defined in the
new ITT Corporation Retirement Savings Plan for Salaried Employees) or, if
earlier, (B) the date the Grantee attains age 65.

 

  (f)

Tax Withholding. In accordance with Article 15 of the Plan, the Company may make
such provisions and take such actions as it may deem necessary for the
withholding of all applicable taxes attributable to the Restricted Stock Units
and any related dividend equivalents. Unless the Committee determines otherwise,
the minimum statutory tax withholding required to be withheld upon delivery of
the cash amount equal to the Fair Market Value of such Shares and payment of
dividend equivalents shall be satisfied by withholding a cash amount equal to
the Fair Market Value of a number of Shares having an aggregate Fair Market
Value equal to the minimum statutory tax required to be withheld, with any
fractional Shares to be rounded up to a cash amount equal to the Fair Market
Value of the nearest whole Share (with 0.5 to be rounded up). If FICA taxes are
required to be withheld while the Award is outstanding, such withholding shall
be made in a manner determined by the Company.

 

  (g)

Grantee Bound by Plan and Rules. The Grantee hereby acknowledges receipt of a
copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof. The Grantee agrees to be bound by any rules and regulations
for administering the Plan as may be adopted by the Committee prior to the date
the Restricted Stock Units vest. Terms used herein and not otherwise defined
shall be as defined in the Plan.

 

  (h)

Governing Law. This Agreement is issued, and the Restricted Stock Units
evidenced hereby are granted, in White Plains, New York, and shall be governed
and construed in accordance with the laws of the State of New York, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

 

3



--------------------------------------------------------------------------------

  (i)

Section 409A Compliance. To the extent applicable, it is intended that the Plan
and this Agreement comply with the requirements of Section 409A, and the Plan
and this Agreement shall be interpreted accordingly.

 

  (i)

If it is determined that all or a portion of the Award constitutes deferred
compensation for purposes of Section 409A, and if the Grantee is a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, at the time of
the Grantee’s separation from service, then, to the extent required under
Section 409A, any Shares that would otherwise be distributed or cash payments in
lieu of such Shares (along with the cash value of all dividend equivalents that
would be payable) upon the Grantee’s separation from service, shall instead be
delivered (and, in the case of the dividend equivalents, paid) on the earlier of
(x) the first business day of the seventh month following the date of the
Grantee’s separation from service or (y) the Grantee’s death.

 

  (ii)

If it is determined that all or a portion of the Award constitutes deferred
compensation for purposes of Section 409A, upon an Acceleration Event that does
not constitute a “change in the ownership” or a “change in the effective
control” of the Company or a “change in the ownership of a substantial portion
of a corporation’s assets” (as those terms are used in Section 409A), the
Restricted Stock Units shall vest at the time of the Acceleration Event, but
distribution or payments in respect of any Restricted Stock Units (or related
dividend equivalents) that constitute deferred compensation for purposes of
Section 409A shall not be accelerated (i.e., distribution shall occur when it
would have occurred absent the Acceleration Event).

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chief Executive Officer and President, or a Vice President, as of the 5th day of
March, 2013.

 

Agreed to:      ITT CORPORATION                              
                                 Grantee      (Online acceptance constitutes
agreement)    Dated:  

 

       Dated:  March 5, 2013

Enclosures

 

4